Case 1:20-cv-00421-LO-MSN Document 16 Filed 10/27/20 Page 1 of 1 PageID# 141




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 Professional Foreclosure
 Corporation of Virginia,

                        Plaintiff,
                                                            Case No. l:20-cv-421
         V.
                                                            Hon. Liam O'Grady
 Shakira Ware,et al,

                        Defendant.


                                            ORDER


       This matter comes before the Court on Magistrate Judge Michael NachmanofTs Report

and Recommendation("R&R"). The R&R recommends granting the Government's motion for

defaultjudgment as to Defendant Brian Marling. Dkt. 15,at5. The R&R was issued on October

8, 2020,and no timely objections were filed.

       The R&R finds that Defendant Brian Marling, after being served properly with process,

"ha[d] not answered or otherwise responded to the Complaint" for distribution ofthe foreclosure

proceeds at issue in this interpleader action. See id. at 2. The R&R observes that by failing to

appear at the subsequent defaultjudgment hearing. Defendant Marling abandoned his claim to

the disputed proceeds. See id. at 4(citing Dkt. 12).

       After reviewing the record and the R&R,and finding good cause to do so, the Court

APPROVES and ADOPTS the R&R (Dkt. 15)in full. Accordingly, the Court hereby

ENTERS Default Judgment against Defendant Brian Marling.

       It is SO ORDERED.



Octobc^I- 2020                                               Liam C
Alexandria, Virginia                                         United StateVt)istrict Judge
